McCay, J.
This is a bill filed under the following circumstances. Slaton brought ejectment, with several demises, against Russel. The case was tried, and verdict was for the plaintiff in ejectment. Russel, the defendant, brought' the case, by bill of exceptions, to this Court, where, at March’Term, 1858, it was argued, and the judgment of the Court below was affirmed by this Court. That judgment was, at the next term of Fayette Superior Court, made the judgment of that Court, and a writ of possession issued. . Russel then filed this bill, setting forth a history of the trial, and alleging that the Supreme Court had, in its judgment of affirmance, made a mistake as to certain material facts in the record, and praying a perpetual injunction against the plaintiff in the ejectment cause. At March Term, 1868, this bill was demurred to, and demurrer was sanctioned. To that judgment exceptions were filed.
This is rather an extraordinary case. The title to this lot of land seems to have been always in dispute, no matter who was in possession of it. We are not disposed to protract this interminable warfare. The demurrer was properly sustained* The real ground of the bill is, that the Supreme Court erred in its judgment of affirmance at the March Term, 1858. The *198mistake of fact alleged was a small matter, and could Lave had no effect upon the judgment. If a man has held land adversely for seven years, and then abandons it, the presumption is that his possession was only seemingly adverse, and that he has resigned his claim, and the existence or non-existence of creditors can have but little tordo'with it.
But we place our affirmance of the judgment of the Court on higher grounds.
1. The judgment of affirmance or reversal, by this Court, of the judgment of the Court below, is not the subject of review. This is a Court of the last resort, and it would be an extraordinary law, indeed, that would justify such a review. Rot that this Court is infallible, but that such a proceeding would be child’s play.
2. Certainly the'argument of the Judge who writes out the reasons for the judgment, however falsedn logic or in fact, cannot be a ground for re-hearing that ease. If the law of the case is adjudged wrongly, the Code provides that the question of lato may, on motion, be re-heard, but until that is done, it is binding on the Court even for future cases.
We are aware that there have been cases when Courts, even of the last resort, have allowed their judgments to be opened and reheard. We think, however, that those cases are cases where there was fraud, no parties, or some state of facts which made the judgment a nullity. 1st Grattan, 81. 3d Call, 323. 7th Grattan, 84.
We do not say that their might not arise a case, in which it might be made the ground of .a proceeding in the proper Court, that the judgment of this Court, in a case before it, was made upon a mistake of fact — as, for instance, the life of a party — or was procured by fraud. This is by no means such a case. This case, if sustained, would be on the ground that the Court had not read the record; and did not, in fact, know what it was doing.
• Judgment affirmed.